GATES, J.
Claiming to have been elected school treasurer at a school district election, relator brought this proceeding in mandamus to compel: The district school board to admit him
as treasurer; the district clerk to issue to him a certificate of election; the county superintendent of schools to proceed to determine the sufficiency of his proposed official bond. The proceeding was dismissed. Relator appeals.
Section 7459, Rev. Code 1919, requires school officers to qualify on or before the second Tuesday in July following the election. Section 7460 declares the office vacant if the person elected does not qualify within one month thereafter. Inasmuch as it affirmatively appeared that this proceeding was not begun until after the expiration of said month of grace and that appellant had not qualified, the office was vacant, and the trial court rightly dismissed the proceeding. Affirmed.
CAMPBELL, J., disqualified and not sitting.